Citation Nr: 0825762	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disorder, to include removal of the uterus and ovaries.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a psychiatric 
disorder, claimed as a mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1988 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  No nexus between the veteran's active duty and her 
currently-shown gynecological disorder has been demonstrated.

2.  No nexus between the veteran's active duty and her 
currently-shown migraine headaches has been demonstrated.

3.  No nexus between the veteran's active duty and her 
currently-shown psychiatric disorder has been demonstrated.


CONCLUSIONS OF LAW

1.  Service connection for a gynecological disorder is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2007).

2.  Service connection for migraine headaches is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2007).

3.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by a 
February 2004 letter.  In addition, following the letter, the 
May 2005 Statement of the Case was issued, which provided the 
veteran an additional 60 days to submit more evidence.  The 
Board notes that the February 2004 letter only included 
information concerning the evidence necessary to establish 
entitlement to service connection on a direct basis.  
However, because the veteran is not service-connected for a 
gynecological disorder, secondary service connection cannot 
be granted for her currently-shown migraine headaches and 
psychiatric disorder.  And, in any event, the veteran's 
notice of disagreement reflects her knowledge of the theory 
of entitlement behind a secondary service connection claim.  
As such, the Board finds that the absence of notice regarding 
secondary service connection in this case is harmless error.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
veteran's service connection claims.  As such, no rating or 
effective date will be assigned.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither she nor her representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  In this regard, the Board notes that in September 
2007, the veteran's representative submitted additional 
evidence along with a motion requesting the allowance of 
evidence after the 90-day period allowed by regulation 
following certification of the appeal to the Board.  The 
representative expressly waived agency of original 
jurisdiction review of this new evidence.  By a July 2008 
letter, the Board granted that motion and allowed 90 days 
from the date of the letter within which to submit additional 
evidence or argument to the Board.  In a July 2008 statement, 
the veteran indicated that she had no further evidence to 
submit and requested that the Board proceed with 
consideration of her appeal.  Furthermore, the veteran has 
been accorded a pertinent VA examination.

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).



II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

IV.  Analysis

A.  Gynecological Disorder

The veteran contends that she developed menstrual problems in 
service, consisting of heavy, irregular, and painful periods, 
which resulted in a post-service hysterectomy and removal of 
her ovaries and fallopian tubes.  

Service medical records reflect complaints of flank pain and 
painful urination related to a urinary tract infection in 
June 1990.  Subsequent urological reports indicate a cyst on 
the bladder and narrowing of the left ureter without evidence 
of obstruction.  These records are negative for complaints or 
treatment of any gynecological problems.  An August 1990 pap 
smear showed normal findings.  Further, at her August 1991 
separation examination, the veteran reported never having 
been treated for a "female disorder" or having had a change 
in menstrual pattern.  

The earliest evidence of record reflecting a gynecological 
condition are private medical reports from September 1992 
indicating complaints of irregular and painful menstrual 
bleeding and a diagnosis of bilateral ovarian cysts.  
Subsequent private treatment records show an abnormal pap 
smear (Class III) and questionable dysplasia in December 
1992.  Although a January 1993 repeat pap smear produced 
normal, Class I, results, another pap smear in May 1993 was 
abnormal (Class II).  These records also show that as a 
result of these gynecological conditions the veteran decided 
to undergo a hysterectomy in 1993, followed by removal of her 
fallopian tubes and ovaries bilaterally in October 1995.

The veteran underwent a VA gynecological examination in June 
2004.  The report of that examination indicates that the case 
file was thoroughly reviewed.  The veteran reported that she 
began experiencing heavy and painful periods in service, 
after the birth of her first child, in 1990.  She stated that 
these symptoms ceased during her second pregnancy in 1991 and 
1992, but reoccurred thereafter.  The diagnosis was bilateral 
salpingo-oophorectomy with hysterectomy.  The examiner noted 
that despite reports that her symptoms began in service, 
there was no evidence in her military records of pertinent 
complaints prior to discharge and therefore concluded that 
the veteran's current condition was unrelated to service.  

In view of the foregoing facts, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a gynecological disorder.  
Although post-service records reflect a current gynecological 
disorder, service medical records are entirely negative for 
complaints or treatment of a gynecological condition.  Of 
particular probative weight is the fact that, despite the 
veteran's claim that she experienced significant menstrual 
changes in service, she made no such report at her separation 
examination.  In this regard, the Board notes that in her 
September 2004 notice of disagreement, the veteran asserted 
that she denied any gynecological problems at separation 
because she was 5 months pregnant and therefore not 
menstruating.  However, the August 1991 separation 
examination report reflects that the veteran denied ever 
having had a change in menstrual pattern. 

In her May 2005 substantive appeal, the veteran noted the 
fact that the record reveals pertinent treatment as early as 
September 1992, a little over a year after separation, as 
evidence that her currently-shown gynecological condition is 
related to service.  In this regard, the Board notes that the 
veteran's gynecological condition is not one which is subject 
to presumptive service connection under 38 C.F.R. § 3.307 
(allowing service connection for certain diseases that become 
manifest to a degree of 10 percent or more with 1 year from 
the date of separation from service).  Further, while length 
of time between separation and post-service treatment may be 
highly probative in some cases, it is not conclusive.  Here, 
while the record shows a gynecological condition roughly a 
year after separation, that fact must be viewed in light of 
the absence of any complaints or findings of a gynecological 
problem in service, as well as the other relevant medical and 
lay evidence.  

The Board has considered the January 2004 and January 2007 
private medical opinions linking the veteran's post-service 
gynecological problems to menstrual problems in service.  
However, the Board notes that it does not appear that either 
doctor reviewed the service medical records, which would have 
revealed no evidence of menstrual problems during service.  
For this reason, the Board finds that the private medical 
opinions are of little probative value.

The Board has also considered the lay evidence of record, 
including statements from the veteran's mother, ex-husband, 
and close friend, which describe her gynecological 
difficulties during service.  While the Board does not doubt 
the sincerity of these statements, we find that the service 
medical records are more probative of her symptoms given that 
they are contemporaneous with service.  

For the foregoing reasons, the Board finds that the greater 
weight of the evidence is against the claim, and the appeal 
is denied.

B.  Migraine Headaches

The veteran essentially contends that her currently-shown 
migraine headaches are secondary to her gynecological 
problems.  

Post-service medical records reflect a diagnosis of migraine 
headaches.  Service connection may be granted for disability 
shown to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a non service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, 
because service connection has not been granted for a 
gynecological disorder, service connection for migraine 
headaches as secondary to the currently-shown gynecological 
disorder must also be denied.  The Board additionally notes, 
for the sake of completeness, that service connection is not 
warranted on a direct basis as the evidence does not 
indicate, nor does the veteran contend, that her migraine 
headaches were incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.
Service medical records are negative for complaints or 
treatment of migraine headaches.  Accordingly, service 
connection for migraine headaches is denied.

C.  Psychiatric Disorder

The veteran essentially contends that her currently-shown 
psychiatric disorder is secondary to her gynecological 
problems.  

Post-service medical records reveal a diagnosis of "mild 
antianxiety disorder" with mild depression in July 2003.  
Additionally, the report of a June 2004 VA psychiatric 
examination indicates a diagnosis of a mood disorder due to 
various gynecological problems.  However, because service 
connection has not been granted for a gynecological disorder, 
service connection for a psychiatric condition as secondary 
to the currently-shown gynecological disorder is not 
warranted.  The Board also notes that a basis upon which to 
grant service connection on a direct basis has not been 
presented since the evidence does not indicate, nor does the 
veteran contend, that her psychiatric disorder was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Accordingly, service connection for a psychiatric disorder is 
denied.

ORDER

Service connection for a gynecological disorder is denied.

Service connection for migraine headaches is denied.

Service connection for a psychiatric disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


